CASANUEVA, Chief Judge.
Louis Stanley Orloff appeals the trial court’s order finding him in contempt and awarding a monetary judgment in the amount of $76,249.60 to his former wife, Joyce Lynn Orloff, for his failure to transfer certain assets that were awarded to her as equitable distribution. Based upon the pleadings, the record, and the representations of the parties at oral argument, we reverse the finding of contempt. The facts proven by Ms. Orloff did not amount to contemptuous conduct. We must also revei'se the monetary judgment because it is based upon the equitable distribution scheme which we have reversed in the related appeal of the final judgment of dissolution. See Orloff v. Orloff — So.3d -, 2011 WL 1136434 (Fla. 2d DCA 2011).
Reversed and remanded.
DAVIS and WALLACE, JJ., Concur.